 


113 HR 2345 IH: The Stop Internal Resource Slush Fund Act
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2345 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2013 
Mr. Turner introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Oversight and Government Reform and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 5, United States Code, to prohibit the transfer or reprogramming of discretionary appropriations made available to the Internal Revenue Service, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the The Stop Internal Resource Slush Fund Act. 
2.Amendment to prohibit the transfer or reprogramming of funds made available to the IRS 
(a)In generalChapter 95 of title 5, United States Code, is amended by adding at the end the following: 
 
9511.Prohibition on transfer or reprogramming of funds 
(a)ProhibitionNotwithstanding any other provision of law, and in accordance with subsection (b), none of the funds made available to the Internal Revenue Service shall be eligible for transfer or reprogramming if such funds are derived from— 
(1)fees for services provided by the Internal Revenue Service; 
(2)discretionary appropriations for salaries and expenses or other personnel and hiring programs; or 
(3)reimbursable programs. 
(b)Deficit reductionOn the date that is 90 days after the last day of the fiscal year in which such funds were collected or made available, any unobligated amounts derived from subsection (a)(1), (a)(2), or (a)(3) are rescinded and shall be returned to the general fund of the Treasury for the sole purpose of deficit reduction..  
(b)Technical and conforming amendments 
(1)The table of sections for chapter 95 of title 5, United States Code, is amended by inserting after the item relating to section 9510 the following: 
 
 
9511. Internal Revenue Service personnel limitations.. 
(2)The heading for chapter 95 of title 5, United States Code, is amended by inserting and requirements after flexibilities. 
 
